Hall, Presiding Judge.
The Mayor and Board of Aldermen of the City of Atlanta ("The City”) appeal with a certificate from the trial court’s denial of their motion for summary judgment in this sidewalk slip-and-fall case.
There being a genuine issue on one or more material *69facts, the trial court did not err in overruling appellant’s motion for summary judgment. Burnette Ford, Inc. v. Hayes, 227 Ga. 551 (181 SE2d 866); Browder v. Aetna Life Ins. Co., 126 Ga. App. 140, 141 (190 SE2d 110).
Argued January 17, 1974
Decided February 12, 1974
Rehearing denied February 26, 1974.
Henry L. Bowden, Ralph H. Witt, for appellant.
Larry Cohran, for appellee.

Judgment affirmed.


Deen and Stolz, JJ, concur.